department of the treasury dn nal revenue service washington dc 2czzz4 tax exempt and sovernment entities sivision mar uniform issue list 5b ter aat legend taxpayer a ira b financial_institution c ira d account e financial_institution f amount dear and march from your authorized representative in which you this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated october and december 20' request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from ira b maintained with financial_institution c the following facts and representations have been submitted under penaity of perjury in support of the ruling requested taxpayer a age at the time of the distribution of amount from ira b asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of financial_institution f to follow taxpayer a’s instructions taxpayer a further assets that amount has not been used for any purpose 9uive she began a business relationship with financial_institution f taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c taxpayer a represents that in october when she opened account e a non-ira mutual_fund account with her spouse in order to keep all of her accounts with one institution during that meeting taxpayer a also discussed her iras at financial_institution c since the iras were certificates of deposit cd's it was decided that she would transfer these iras to financial_institution f as the cds matured in november _ the first cd matured and taxpayer a requested a distribution and received a check made payable fbo taxpayer a taxpayer a on the same day went to financial_institution f established ira d and completed the rollover over the course of the next year and a half taxpayer a represents that she discussed with her representative at financial_institution f the cd at financial_institution c taxpayer a represents that she discussed the approaching maturity_date and was instructed to withdraw the funds on that date and deposit the funds in her ira with financial_institution f on june distribution of ira b in amount and went to financial_institution f where she presented the check made payable to taxpayer a rather than fbo to her representative and indicated this was her final ira check instead of depositing the check in ira b financial_institution f deposited the funds in taxpayer a’s non-ira mutual_fund taxpayer a did not become aware that the funds had been deposited into a non-ira account until her tax preparer examined a form 1099r for showing a taxable_distribution maturity_date of her other ira with the maturity_date approaching taxpayer a received a in june based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 d b of the code provides that sec_408 of the code does not apply to any amount described in sec_408i of the code received by an individual from an ra if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408ci of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408 d l of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to the failure of financial_institution f to follow her instructions therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code 2u1023073 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about d at - sincerely yours cte a wah manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
